TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 24, 2021



                                        NO. 03-20-00088-CV


                                     Barbara Burgess, Appellant

                                                 v.

                  Allstate Fire and Casualty Insurance Company, Appellee




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
        REVERSED AND REMANDED -- OPINION BY JUSTICE KELLY




This is an appeal from the order granting summary judgment in favor of appellee signed by the

trial court on January 2, 2020. Having reviewed the record and the parties’ arguments, the Court

holds that there was reversible error in those portions of the order granting summary judgment

against appellant’s claims that appellee breached its duty of good faith and fair dealing and that

it violated Chapter 541 of the Insurance Code. Therefore, the Court reverses the trial court’s

summary-judgment order and remands the case to the trial court for further proceedings

consistent with the Court’s opinion. Appellee shall pay all costs relating to this appeal, both in

this Court and in the court below.